     Case 7:19-cv-00150 Document 16 Filed on 08/26/19 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

DEUTSCHE BANK NATIONAL TRUST                         §
COMPANY, AS TRUSTEE, AS TRUSTEE                      §
FOR SOUNDVIEW HOME LOAN TRUST                        §
2006-EQ1 ASSET-BACKED CERTIFICATES,                  §
SERIES 2006-EQ1                                      §
      Plaintiff,                                     §
                                                     §
v.                                                   §            Civil Case No. 7:19-cv-150
                                                     §
                                                     §
GLORIA CASTRELLON and                                §
JESUS CASTRELLON                                     §
      Defendants.                                    §



              DEFENDANT GLORIA CASTRELLON’S ORIGINAL ANSWER


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       NOW COMES Defendant Gloria Castrellon (“Gloria Castrellon”), files this Answer to

Deutsche Bank National Trust Company, as Trustee for Soundview Home Loan Trust 2006-EQ1

Asset Backed Certificates, Series 2006-EQ1 (“Deutsche”).

                                          I. ANSWER

       Responding to the Complaint by numbered paragraph, Gloria Castrellon states the

following:

                                         II. PARTIES

1.     Gloria Castrellon does not have sufficient information to form a basis to admit or deny

allegation of Deutsche Bank’s capacity as trustee.

2.     Gloria Castrellon admits that she may be served at her residence or at such other place

where she may be found. Otherwise, deny.
      Case 7:19-cv-00150 Document 16 Filed on 08/26/19 in TXSD Page 2 of 6




3.     Gloria Castrellon does not have sufficient information to form a basis to admit or deny

allegation of location for service of Defendant Jesus Castrellon.

                                      III. JURISDICTION

4.     The allegations in paragraph 4 are legal arguments and/or legal conclusions to which no

responsive pleading is required.

5.     The allegations in paragraph 5 are legal arguments and/or legal conclusions to which no

responsive pleading is required.

6.     The allegations in paragraph 6 are legal arguments and/or legal conclusions to which no

responsive pleading is required.

7.     The allegations in paragraph 7 are legal arguments and/or legal conclusions to which no

responsive pleading is required.

                                           IV. VENUE

8.     The allegations in paragraph 8 are legal arguments and/or legal conclusions to which no

responsive pleading is required.

                                            V. FACTS

9.     Gloria Castrellon admits the property was conveyed to Defendants.

10.    Gloria Castrellon does not have sufficient information to form a basis to admit or deny

allegation allegations in paragraph 10.

11.    Gloria Castrellon admits allegations in paragraph 11.

12.    Gloria Castrellon admits allegations in paragraph 12.

13.    The allegations in paragraph 13 are legal arguments and/or legal conclusions to which no

responsive pleading is required.

14.    Gloria Castrellon admits allegations in paragraph 14.
      Case 7:19-cv-00150 Document 16 Filed on 08/26/19 in TXSD Page 3 of 6




15.    Gloria Castrellon does not have sufficient information to form a basis to admit or deny

the allegations paragraph 15 or methods of enforcement of the Security Instrument are legal

arguments and/or legal conclusions to which no responsive pleading is required.

16.    Gloria Castrellon admits that she has missed payments, but does not have sufficient

information to form a basis to admit or deny the remaining allegations of paragraph 16 or the

term “default” is a legal argument and/or legal conclusion to which no responsive pleading is

required.

17.    Gloria Castrellon does not have sufficient information to form a basis to admit or deny

the allegations in paragraph 17 or whether Defendant Gloria Castrellon has defaulted, been

properly noticed pursuant to §51.002(d) of the Texas Property Code, and Defendant Gloria

Castrellon has failed to cure the default are legal arguments and/or legal conclusions to which no

responsive pleading is required.

18.    Paragraph 18 is only an incorporation of allegations and does not require a responsive

pleading.

19.    Gloria Castrellon admits that Plaintiff is seeking the relief of an order to enforce its

security interest through non-judicial foreclosure pursuant to the terms of the Loan Agreement

and Texas Property Code §51.002, but denies Gloria Castrellon materially breached the Loan

Agreement.

20.    Gloria Castrellon does not have sufficient information to form a basis to admit or deny

the allegations in paragraph 20 whether the public auction would be the most efficient and

effective method of enforcing an interest in the Loan Agreement.

21.    Paragraph 21 is only an incorporation of allegations and does not require a responsive

pleading.
      Case 7:19-cv-00150 Document 16 Filed on 08/26/19 in TXSD Page 4 of 6




22.     Gloria Castrellon does not have sufficient information to form a basis to admit or deny

the allegations in paragraph 22 by a judgment for the amount equal to the payoff at the time of

judgment. Gloria Castrellon denies the allegation she has failed to cure the default.

23.     Gloria Castrellon admits that Plaintiff seeks a judgment for judicial foreclosure and order

for sale issued to the sheriff or constable, but denies the Property may be sold in satisfaction of

the Loan Agreement debt.

24.     Paragraph 24 is only an incorporation of allegations and does not require a responsive

pleading.

25.     Gloria Castrellon denies a material breach of the Loan Agreement, and denies that

Plaintiff is entitled to attorney’s fees.

26.     Gloria Castrellon denies the allegations of paragraph 26.

                                  VI. AFFIRMATIVE DEFENSES

27.        Gloria Castrellon would show that Plaintiff’s claims are barred, in whole or in part, from

recovery due to Statute of Limitations.

28.     Gloria Castrellon would show that Plaintiff’s attorney’s fees are not recoverable,

reasonable or necessary.

29.     In addition to the defenses set forth above, Gloria Castrellon reserves the right to raise

any additional defenses she may have or may discover she has to Plaintiff’s claims in this

lawsuit.

                                 VI. RESERVATION OF RIGHTS

30.     Gloria Castrellon reserves the right to amend her answer as may be authorized by the

court and permitted by the rules of procedure
      Case 7:19-cv-00150 Document 16 Filed on 08/26/19 in TXSD Page 5 of 6




       WHEREFORE, PREMISES CONSIDERED, Defendant Gloria Castrellon requests that

Plaintiff take nothing by its suit and that Defendant Gloria Castrellon be allowed such other and

further relief, both law and in equity to which she may show herself to be justly entitled.

                                              Respectfully submitted,

                                              Guerra Days Law Group, PLLC

                                              By: /s/ Ricardo Guerra
                                              Ricardo Guerra
                                              Texas Bar No. 24074331
                                              Eric Days
                                              TX Bar No. 24082907
                                              Brent Smith
                                              TX Bar No. 24083875
                                              2211 Rayford Rd. Ste. 111 #134
                                              Spring, Texas 77386
                                              Tel. (281) 760-4295
                                              Fax. (866) 325-0341
                                              Email service@guerradays.com
                                              Attorneys for Defendant Gloria Castrellon
     Case 7:19-cv-00150 Document 16 Filed on 08/26/19 in TXSD Page 6 of 6




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been duly
served upon the following attorneys of record, via regular and/or certified mail, facsimile, or
electronic transmission through the electronic filing manager, in accordance with the Federal
Rules of Civil Procedure, this 26th Day of August, 2019:


MARK D. CRONENWETT
mcronenwett@mwzmlaw.com
ROBERT T. LIEBER JR.
rlieber@mwzmlaw.com

MACKIE, WOLF, ZIENTZ & MANN, PC
14160 N. Dallas Parkway, Suite 900
Dallas, Texas 75254
Telephone: (214) 635-2650
Facsimile: (214) 635-2686

ATTORNEYS FOR DEUTSCHE BANK
NATIONAL TRUST COMPANY, AS TRUSTEE,
AS TRUSTEE FOR SOUNDVIEW HOME LOAN
TRUST 2006-EQ1 ASSET-BACKED
CERTIFICATES, SERIES 2006-EQ1

                                           /s/ Brent Smith
                                           Brent Smith
                                           Attorney for Defendant Gloria Castrellon
